United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1458
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   Northern District of Iowa.
Michael Joseph McDonnell,               *
                                        *       [UNPUBLISHED]
               Appellant,               *
----------------------
                                       *
United States of America,              *
                                       *
             Appellee,                 *
                                       *
      v.                               *
                                       *
Michael Joseph McDonnell,              *
                                       *
             Appellant.                *
                                  ___________

                             Submitted: February 7, 2007
                                Filed: February 13, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.
       Michael McDonnell appeals the concurrent 235-month prison terms imposed
by the district court1 after he pleaded guilty to two separate indictments charging him
with drug crimes. We affirm.

       We reject McDonnell’s argument that the district court took an impermissible
view of its ability to sentence McDonnell outside the advisory range calculated under
the Sentencing Guidelines. Rather, the district court carefully followed this court’s
jurisprudence in calculating the advisory Guidelines range and then determining
whether a sentence outside the range was warranted by the factors in 18 U.S.C.
§ 3553(a). See United States v. Maurstad, 454 F.3d 787, 789 (8th Cir. 2006) (district
court should calculate Guidelines range, determine if departure is warranted under
Guidelines, then consider sentencing factors in § 3553(a) and impose reasonable
sentence).

       We also conclude McDonnell has not succeeded in rebutting the presumption
of reasonableness that attaches to a sentence imposed within the advisory Guidelines
range; the court took into account all of McDonnell’s personal circumstances in
arriving at the sentence imposed, and we see no basis for concluding that it failed to
give appropriate weight to these factors. See United States v. Lincoln, 413 F.3d 716,
717-18 (8th Cir.) (when sentence is within Guidelines range, defendant bears burden
to rebut presumption of reasonableness; burden is satisfied by showing, with reference
to § 3553(a), that district court based sentence on improper or irrelevant factor or
failed to consider relevant factor), cert. denied, 126 S. Ct. 840 (2005). Further, even
if McDonnell's within Guidelines sentence was not presumed to be reasonable under
our precedents, we would still find that the district court acted reasonably in imposing
the sentence of 235 months in prison.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
Accordingly, we affirm.
               ______________________________




                            -3-